Citation Nr: 1201048	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disc herniation of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claim.  In December 2010, a hearing was held before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's disc herniation of the thoracolumbar spine was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disc herniation of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a disc herniation of the thoracolumbar spine.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from severe back pain that began in service when he fell off a loading deck at El Toro, Santa Ana, California, while loading a C-130 in preparation for a temporary duty assignment in Yuma, Arizona, in July 1997.  A loaded pallet came rolling down the ramp, and the Veteran's knee gave out as he attempted to stop the pallet from pushing him over the edge.  He was able to position himself far enough to the side to avoid being hit by the pallet, but fell approximately five feet to the ground, causing knee and back pain.  He sought treatment with the squadron's corpsman, who had previously treated him for the earlier knee injury, and was directed to treat his pain with the pain medication prescribed for his knee pain.  He reports that his back pain has worsened since leaving active duty.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The medical evidence shows the existence of a present disability of the thoracolumbar spine.  In a January 2011 statement, the Veteran's primary physician diagnosed the Veteran with a thoracic disc herniation at T7-8 with some left-sided predominance.  Radiology reports from January 2011 show a prominent disc protrusion at T7-8 in the left paracentral region; mild disc bulging at T3-4, 5, and 6; and small Schmorl nodes involving the end plate of T9, 10, and 11.  

The July 1997 incident and the Veteran's injury are not documented in the service personnel or treatment records.  However, as the Veteran only reports that he was told to take medication that was already prescribed and does not state that he was given an examination, the Veteran's report of the incident and the treatment received is not inconsistent with the lack of a recorded treatment history.  Although independent, direct evidence of the accident is not available, the Veteran's testimony with regard to his unit assignment and base location is corroborated by his service treatment records.  Furthermore, the Veteran's recollection of the event is consistent throughout the multiple statements he has submitted and with the statements of his friends.  One friend has known the Veteran since he was fourteen years old and asserted that he was told about the incident on the loading deck and the resulting injury a few days after the Veteran discharged from active service.  

The Veteran is competent to testify to the accident on the loading deck as the incident is wholly factual in nature.  See Grottveit, 5 Vet. App. at 93.  The Veteran's testimony is also credible the incident described on the loading deck is facially plausible, his assertions regarding the event are internally consistent with each other, and his recollection of the event is consistent with the other lay statements of record.  See Caluza, 7 Vet. App. at 511.

As noted above, the Veteran's treating physician submitted a statement in January 2011.  In this statement, the physician asserts that the Veteran has a thoracic disc herniation that developed as a result of a military-related injury that occurred in mid-July of 1997, when he fell from a C-130 aircraft.  The physician notes that this opinion is given with a reasonable degree of medical certainty.

The competent medical and lay evidence shows that the Veteran has a present disability, a disc herniation of the thoracolumbar spine; competent and credible lay evidence establishes that the Veteran fell off the loading deck of a C-130 Hercules during active service; and competent medical evidence establishes that the disc herniation developed as a result of the injury incurred when the Veteran fell off the loading deck of the C-130.  Furthermore, the Veteran has consistently and repeatedly stated that he has experienced symptoms of back pain since the in-service accident, and the Board finds that his statements regarding his continuous symptomatology of back pain are competent and credible.  See Washington, 19 Vet. App. at 368; see also Caluza, 7 Vet. App. at 511.

The Board finds no reason to reject the competent and credible medical and lay evidence of record in favor of the Veteran's claim.  Therefore, as the evidence shows a current diagnosis of a disc herniation of the thoracolumbar spine, the occurrence of an in-service injury, and medical evidence linking the in-service injury to the current diagnosis, as well as continuous symptoms of back pain since service, the Board finds that service connection for a disc herniation of the thoracolumbar spine is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497.  


ORDER

Service connection for a disc herniation of the thoracolumbar spine is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


